Case 4:20-mj-01114 Document 1 Filed on 06/22/20 in TXSD Page 1 of 4
                                                               United States Courts
                                                             Southern District of Texas
                                                                      FILED
                                                                        June 22, 2020
                                                                         
                                                         David J. Bradley, Clerk of Court



                                             4:20-mj-1114




                                                    Judge's Signature
Case 4:20-mj-01114 Document 1 Filed on 06/22/20 in TXSD Page 2 of 4
Case 4:20-mj-01114 Document 1 Filed on 06/22/20 in TXSD Page 3 of 4
      Case 4:20-mj-01114 Document 1 Filed on 06/22/20 in TXSD Page 4 of 4



       (10) On June 22, 2020, I contacted the U.S. Attorney's Office, Southern District of
Texas, Houston Division, concerning this criminal complaint. On or about that day, Assistant U.S.
Attorney Christine Lu (713-502-7881) accepted this case for prosecution for a violation of8 U.S.C.
§ 1326(a) and (b)(l).



                                             J�ortation Officer
                                             United States Department of Homeland Security
                                             U.S. Immigration & Customs Enforcement

Signed and sworn telephonically before me this 22nd day of June 2020, and I find probable
cause.




                                           Page 3 of3
